DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments and remarks, filed 11/27/2020, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 7, 9-13, 15, 20, 22-26 are currently under examination. 
Priority
Applicant's claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to Japan Application JP 2014-024675, filed on 02/12/2014, is acknowledged. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), and under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c), which papers have been placed of record in the file.
Withdrawn Objections/Rejections
The claim rejections under 35 USC 112(b) or second paragraph of claims 7, 9-13, 15, 20, 22-26 are withdrawn in view of applicant’s arguments (on page 9) and/or amendments.
Response to Arguments
Applicant’s responses and arguments filed 04/23/2020 regarding claim rejections under 35 USC 103 have been fully considered and found not persuasive for the following reasons.
Applicant amended the independent claims 7, 15 and 20 with new subject matters with “synchronize a plurality of steps included in the image taking protocol with a plurality of steps included in the injection protocol between different steps, depending on whether the test scan has been performed” which is changing the scope of the claims. These amendments are introducing new subject matters which have not yet been prosecuted for the instant application and therefore are necessitating new grounds of rejection with new references.
Applicant appears to argue that the references of record do not teach or at least suggest the amended limitations with the claimed “synchronization of a plurality of steps between steps”. 
In response, the examiner has not relied upon any reference of record to specifically teach or suggest the amended limitations as simplified as “synchronization of a plurality of steps between steps”. However, after further consideration, the examiner notes that the “synchronization” process as written in the claim in nowhere described within the specification and not in pages 18 and 19 of the specification as claimed by the Applicant within his responses since the “synchronization” in time is performed in regards with the start of the injection protocol and the imaging protocol all along the specification of the instant application and not with the specificity of the amended limitation “synchronize a plurality of steps included in the image taking protocol with a plurality of steps included in the injection protocol between different steps, depending on whether the test scan has been performed”. The examiner is considered new grounds of rejection with new references to address the amended limitations.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 7, 15 and 20 recite within the amended limitations “synchronize a plurality of steps included in the image taking protocol with a plurality of steps included in the injection protocol between different steps, depending on whether the test scan has been performed”. The specification only discloses the “synchronization” of the start of the contrast agent injection protocol and the start of the imaging protocol (Specification p.13, p.31, p.35) without the additional specification limitations of “a plurality of steps included in the image taking protocol with a plurality of steps included in the injection protocol between different steps”.  Therefore the amended claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9-13, 15, 20, 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
Claims 7, 15 and 20 recite within the amended limitations “synchronize a plurality of steps included in the image taking protocol with a plurality of steps included in the injection protocol between different steps, depending on whether the test scan has been performed”. The specification only discloses the “synchronization” of the start of the contrast agent injection protocol and the start of the imaging protocol (Specification p.13, p.31, p.35) without the additional specification limitations of “a plurality of steps included in the image taking protocol with a plurality of steps included in the injection protocol between different steps”. Therefore, it is unclear in what way the “synchronization” is applied in regard to the “plurality of steps included in the image taking protocol with a plurality of steps included in the injection protocol between different steps” since the specification does not describe or define these different steps as being “synchronized”. Therefore the specification fails to particularly point out and distinctly claim the subject matter the inventor or a joint inventor regards as the invention. Clarifications are requested via amendments. 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejections are new rejections necessitated by amendment.
Claims 7, 9-11, 15, 20, 22-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Seltzer et al. (USPN 20120041304 A1; Pub.Date 02/16/2012; Fil.Date 03/15/2010) in view of Gonzalez Molezzi et al. (USPN 20110208046 A1; Pub.Date 08/25/2011; Fil.Date 05/05/2011) in view of Niethammer (USPN 20070167750 A1; Pub.Date 07/19/2007; Fil.Date 12/21/2006) and in view of Rousso et al. (USPN 20100174180 A1; Pub.Date 07/08/2010; Fil.Date 10/31/2007).
Regarding claims 7, 15 and 20, Seltzer teaches a combined image diagnosis apparatus or system configured to perform an image taking process on the subject therefore setting an image taking protocol (Fig. 1 #100 and abstract) with a contrast agent injector configured to administer a contrast agent therefore setting an injection protocol or the injection protocol being set by a contrast agent injector configured to administer the contrast agent to the subject (Fig.1 #118 and abstract) wherein both imaging device and injector are in communication with a controlling console (Fig.1 #100 and [0016]-[0020]) reading on wherein either the contrast agent injector or the image diagnosis apparatus includes [...a memory configured to store therein information indicating that a test scan corresponding to a test administration has already been performed, for each image taking process;...] a processing circuitry with Seltzer teaching a controlling console (Fig.1 #116). Seltzer teaches therefore the console (Fig.1 #116) having resident software ([0018]), reading on a computer/processor, and using communication interfaces to perform pre-scan validation checks ([0020]) therefore teaching a processing circuitry with the console configured to judge whether presence/absence of the test scan in an image taking protocol related to an image taking process performed on a subject and a presence/absence of a test administration included in an injection protocol related to the administration of the contrast agent to the subject are consistent with each other ([0020] “to verify that the injector #118 can operate in accordance with a selected scan protocol and/or the scanner 100 can operate in accordance with a selected injector protocol” with the presence/absence of test scan ([0024] time of acquisition and/or image data with [0035]-[0036] “pre-scan validation”) and the presence/absence of a test administration ([0024] time stamps for the injector) for determining the performance of the bolus injection and imaging scan synchronization for consistency between the presence of the test scan and the test administration (Figs. 6-7) for judging via correlation (Fig. 7) broadly reading on judge, when the presence/absence of the test scan and the presence/absence of the test administration are consistent with each other, whether or not the test scan has already been performed [...based on information stored in memory...]. It is also noted by the examiner that the validation process is also performed after injection and 
Additionally, Seltzer teaches the processing circuitry  ([0020]-[0021] and part within the console #116) correct or modify one of the injection protocol and the image taking protocol ([0021] “if it is determined that the injector 118 cannot satisfy the particular delivery rate, …" or " if not, …” considering the imaging system satisfying a timing acquisition in accordance with the injector protocol which can be applied to the plurality of procedures attached to the pre-injection step and pre-scan step [0035] for validation, with [0021] “the protocol” for the injector “and/or one or more parameters thereof can be automatically … changed” and “If not, like above, the protocol” for the imaging device " and/or one or more parameter thereof can be changed" and adapting the correction for the plurality of procedures as in [0036] and [0040]). As discussed above, Seltzer also teaches the use of a circuitry such a data correlator (Seltzer [0023]) for correlating the data/information for the injection and scanning information ([0023]) as part of the validation process for the scanning/imaging and injection protocols ([0022]) such as pre-scan validation checks to allow the procedure to be performed ([0020]-[0021]) based on a common time frame of reference ([0023]) such as for determination of synchronization ([0024] and Figs. 6-7) which therefore correlation between data/information regarding pre-scan injection and imaging is necessitating the presence of both injection and imaging therefore broadly suggesting  the judgement of the presence/absence of test scan and the presence/absence of a test correct, when the presence/absence of the test scan and the presence/absence of the test administration are not consistent with each other, one of the injection protocol and the image taking protocol. 
Therefore it would have been obvious for a person of ordinary skill in the art to recognize that part of the computer/processor of the console could be adapted as a correcting unit to correct, when the presence/absence of the test scan and the presence/absence of the test administration are not consistent with each other, one of the injection protocol and the image taking protocol [...so as to match the other...] since the console is known to perform the claimed function of a correcting unit as suggested by Seltzer, in order to perform the diagnosis imaging according to both the injector protocol and the imaging scanning protocol after a validation check confirming the synchronization of both injection/administration of the contrast agent and the imaging of the region of interest with the contrast agent within a reference time frame as suggested also by Seltzer ([0020] and [0030]).
Additionally, since Seltzer does not explicitly teach the injection protocol includes a presence/absence of a test administration, the image taking protocol includes a presence/absence of a test scan corresponding to the test administration, Gonzalez Molezzi teaches a system and method for adapted control contrast-enhanced diagnostic imaging procedure (Title and abstract) with a system control (Fig.1 #14) controlling the diagnostic imaging or scanning device (Fig.1 #12 and [0020]) and the contrast agent delivery device (Fig.1 #18 and [0021]). Gonzalez Molezzi further teaches the use of two injection protocols such as the timing the injection protocol includes a presence/absence of a test administration (with Seltzer teaching/suggesting the plurality of procedures for the injection steps and imaging steps [0035] and [0040] with a validation that can be used to determine whether the selected scanner and/or injector protocol was satisfactory [0030]) and the image taking protocol includes a presence/absence of a test scan corresponding to the test administration (with Seltzer teaching/suggesting the plurality of procedures for the injection steps and imaging steps [0035] and [0040] with a validation that can be used to determine whether the selected scanner and/or injector protocol was satisfactory [0030]).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method made obvious by Seltzer with the injection protocol includes a presence/absence of a test administration, the image taking protocol includes a presence/absence of a test scan corresponding to the test administration, and the processing circuitry for judging judges whether the injection protocol and the image taking protocol are consistent with each other, on a basis of the presence/absence of the test administration in the injection protocol and the presence/absence of the test scan corresponding to the test administration in the image taking protocol, since one of ordinary skill in the art would recognize that adapting the control of contrast-enhanced diagnostic imaging procedure with either the test bolus or the bolus tracking protocols was known in the art as taught by Gonzalez Molezzi, with the choice between the two alternative protocols being an engineering design consideration as taught by Gonzalez Molezzi, and since validating the consistency between the two injection and imaging protocols was also known in the art as taught by Seltzer. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Seltzer, Gonzalez Molezzi are all teaching the diagnostic imaging devices and methods to 
Additionally, Seltzer teaches the use of storage for storing protocols ([0030]) and injection data and imaging data ([0031]) which in combination with Gonzalez Molezzi teachings as previously discussed for pre-scan analysis and validation suggests a memory configured to store therein information indicating that a test scan corresponding to a test administration has already been performed, for each image taking process, and whether or not the test scan has already been performed based on the information stored by the memory while Niethammer teaches within the same field of endeavor (Title and abstract) a storage ([0015], [0057] database 27) to store information regarding a test scan ([0006] test bolus, [0057]-[0058] information logged) being performed in a preliminary examination ([0015]) to be carried out only once to use relevant information later ([0015]), which is therefore broadly reading on when the test scan corresponding to the test administration has been performed on the subject, to store information indicating that the test scan has already been performed in order to know the existence of the information and to access the information for the main injection and imaging protocols therefore reading on a memory configured to store therein information indicating that a test scan corresponding to a test administration has already been performed, for each image taking process, and whether or not the test scan has already been performed based on the information stored by the memory and leading to whether or not the test scan has already been performed based on information stored in memory.
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method made obvious by Seltzer and Gonzalez Molezzi with a memory configured to store therein information indicating that a test scan corresponding to a test administration has already been performed and whether or not the test based on information stored in memory, for each image taking process, and whether or not the test scan has already been performed based on the information stored by the memory, since one of ordinary skills in the art would recognize that performing only once the preliminary test bolus and then storing the corresponding information within a memory was known in the art as taught by Niethammer and since knowledge of the preliminary results from the test bolus were known to be necessary to be accessible to pursuit the main injection protocol as taught by Gonzalez Molezzi, only the identification of the preliminary test scan would differentiate both protocols as suggested by Seltzer, Gonzalez Molezzi. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Seltzer, Gonzalez Molezzi and Niethammer are all teaching the diagnostic imaging devices and methods to optimize the timing between contrast agent injection and scanning/imaging of a region of interest. The motivation would have been to improve the contrast enhanced imaging diagnosis for the patient as suggested by Gonzalez Molezzi (Fig.2 and [0028]-[0029]).
While Seltzer teaches a type of synchronization between the preliminary injection information and the imaging scan information, Seltzer, Gonzalez Molezzi and Niethammer do not specifically teach synchronize a plurality of steps included in the image taking protocol with a plurality of steps included in the injection protocol between different steps, depending on whether the test scan has been performed and correct one of the injection protocol and the image taking protocol so as to match the other as in claims 7, 15 and 20.
However, Rousso teaches within the same field of endeavor of diagnostic imaging with injection of imaging agent (Title and abstract) the common practice of synchronizing the start of the injection protocol and the start of the imaging protocol ([0836]) in order to synchronized their respective steps ([0836]) therefore reading on synchronize a plurality of steps included in the image taking protocol with a plurality of steps included in the injection protocol between different steps, depending on whether the test scan has been performed and correct one of the injection protocol and the image taking protocol so as to match the other as claimed.
synchronizing a plurality of steps included in the image taking protocol with a plurality of steps included in the injection protocol between different steps, depending on whether the test scan has been performed and correcting one of the injection protocol and the image taking protocol so as to match the other, since one of ordinary skills in the art would recognize that synchronizing the starts of administration and imaging protocols was known in the art as taught by Rousso. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Seltzer and Rousso are teaching the diagnostic imaging devices and methods with the use of administrating imaging agents. The motivation would have been to improve the contrast enhanced imaging diagnosis for the patient as suggested by Gonzalez Molezzi (Fig.2 and [0028]-[0029]).

Regarding the dependent claims 9-11 and 22-24, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Seltzer, Gonzalez Molezzi, Niethammer and Rousso.
Regarding claims 9 and 22, as discussed above for claims 7, 15 and 20, Seltzer teaches a processing circuitry configured to correct one of the injection protocol and the image taking protocol and Seltzer, Gonzalez Molezzi, Niethammer and Rousso teaches the device to a plurality of steps included in the image taking protocol with a plurality of steps included in the injection protocol between different steps, depending on whether the test scan has been performed and correcting one of the injection protocol and the image taking protocol so as to match the other when it has been determined that the injection protocol and the image taking protocol are consistent or not with each other. 
Regarding claims 10 and 23, Seltzer teaches a storage reading on a memory for storing information of patient and protocols including injection and scanning protocols ([0022]) with other 
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method made obvious by Seltzer, Gonzalez Molezzi, Niethammer and Rousso with identify when the test scan corresponding to the test administration has been performed on the subject, and wherein when the injection protocol includes the test administration or when the image taking protocol includes the test scan, the processing circuitry judges whether the test scan has already been performed or not, since one of ordinary skills in the art would recognize to have the judging unit to identify when the test scan corresponding to the test administration has been performed on the subject as taught by Gonzalez Molezzi and since such identification is needed as known in the art to determine at least the timing frame for matching the injection protocol and the imaging/scanning protocol as taught by Gonzalez Molezzi. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Seltzer, Gonzalez Molezzi are all teaching the 
Additionally, as discussed for claims 7, 9, 15, 20, 22, Seltzer teaches a protocol correcting unit for correcting the protocols of injection and scanning in order to match at least their timing frames ([0023]). Additionally, Gonzalez Molezzi teaches the adaptation of the main injection protocol and scanning protocol, not including a further test scan, according to the preliminary test bolus results (Fig.2 46) which broadly suggests the protocol correcting unit taught by Seltzer performing a correction so as to obtain either an injection protocol including no test administration or an image taking protocol including no test scan, using information of the preliminary test bolus results.  
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method made obvious by Seltzer, Gonzalez Molezzi, Niethammer and Rousso with the protocol correcting unit performing a correction so as to obtain either an injection protocol including no test administration or an image taking protocol including no test scan, since one of ordinary skills in the art would recognize using a protocol correcting unit was known in the art as taught by Seltzer and since adapting the injection and scanning protocols for the main injection for contrast-enhanced imaging according to the preliminary results from a test scan such as a test bolus was also known in the art as taught by Gonzalez Molezzi. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Seltzer, Gonzalez Molezzi are all teaching the diagnostic imaging devices and methods to optimize the timing between contrast agent injection and scanning/imaging of a region of interest. The motivation would have been to improve the contrast enhanced imaging diagnosis for the patient as suggested by Gonzalez Molezzi (Fig.2).

 Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method made obvious by Seltzer, Gonzalez Molezzi, Niethammer and Rousso with each conditions regarding a type of the contrast agent and a site to which the contrast agent is administered, with respect to the test administration performed by the contrast agent injector, and the processing circuitry judges whether or not such the test administration included in the injection protocol or a test scan included in the image taking protocol that has same conditions regarding the type of the contrast agent and the site to which the contrast agent is administered, with respect to either has already been performed, since one of ordinary skills in the art would recognize information such as the type of contrast agent and the .

Claims 12, 13, 25, 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Seltzer et al. (USPN 20120041304 A1; Pub.Date 02/16/2012; Fil.Date 03/15/2010) in view of Gonzalez Molezzi et al. (USPN 20110208046 A1; Pub.Date 08/25/2011; Fil.Date 05/05/2011) in view of Niethammer (USPN 20070167750 A1; Pub.Date 07/19/2007; Fil.Date 12/21/2006) and in view of Rousso et al. (USPN 20100174180 A1; Pub.Date 07/08/2010; Fil.Date 10/31/2007) as applied to claims 7, 9-11, 15, 20, 22-24 and further in view of Mitsumori (2011 NASCI 2011 Annual Meeting Cardiovascular boot camp lecture CT Angiography Techniques 72 pages).
Seltzer, Gonzalez Molezzi, Niethammer and Rousso teach an apparatus and method as set forth above.
Seltzer, Gonzalez Molezzi, Niethammer and Rousso do not explicitly teach when the image taking process performed on the subject is finished, the storage unit erases the stored information indicating that the test scan has already been performed as in claims 12-13, 25-26,
However, Mitsumori teaches within the same filed of endeavor in his review the basics of the test bolus and the tracking bolus protocols (p.10-22) where for the timing bolus or test bolus protocol, the time of arrival is highly dependent on the distance from venous access site/injection site and on the individual cardiac output and also on the local vascular pathology of the patient 
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method made obvious by Seltzer, Gonzalez Molezzi, Niethammer and Rousso with when the image taking process performed on the subject is finished, the storage unit erases the stored information indicating that the test scan has already been performed, since one of ordinary skills in the art would recognize that information such as the bolus test results are known in the art to be temporarily accurate and  limited to a specific patient, as taught by Mitsumori and the choice of erasing the stored indication of the availability of the test bolus results would have been a reasonable option for engineering design consideration in order to avoid any timing mismatch between the timing frames for the injection the scanning protocols. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Mitsumori, Seltzer, Gonzalez Molezzi, Niethammer and Rousso are all teaching the diagnostic imaging devices and methods to optimize the timing between contrast agent injection and scanning/imaging of a region of interest. The motivation would have been to improve the contrast enhanced imaging diagnosis for the patient during specific breath hold sessions as suggested by Mitsumori (p.54).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kalafut et al. (USPN 20100114064 A1; Pub.Date 05/06/2010; Fil.Date 11/03/2009) teaches within the same field of endeavor of contrast imaging (Title and abstract) the time synchronization between the start of the injection and the start of the image capture ([0103]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK M MEHL/            Examiner, Art Unit 3793                                                                                                                                                                                            
/MICHAEL J TSAI/            Primary Examiner, Art Unit 3785